Citation Nr: 0028516	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected scars of the lower portion of the right leg, 
currently evaluated as noncompensably disabling.  

2.  Entitlement to an increased rating for the service-
connected varicose veins of the right leg, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the RO.  



REMAND

The current ratings assigned for the veteran's service-
connected disabilities were based on a VA examination 
conducted in April 1998.  The examination, however, does not 
adequately address the veteran's disabilities.  In March 
1974, the veteran had vein stripping done in the right leg.  
Although, there are no visible varicose veins, the veteran 
complained of numbness, aching and fatigue in the leg and 
ankle.  When examined by VA in April 1974, it was noted that 
the veteran had increased dependent rubor in the right foot 
and walked with slight limp favoring the right leg.  

Thus, the Board finds that another examination should be 
conducted to determine full extent of any disability 
including current venous dysfunction associated with either 
the initial trauma or the vein stripping.  

In April 2000, the RO denied service connection for right 
knee, ankle and hip disabilities.  In May 2000, the veteran 
filed a statement which the Board construes as a notice of 
disagreement.  Indeed, accompanying the statement was a 
letter from a private physician who discussed the claimed 
disabilities.  

Thus, in light of Manlincon v. West, 12 Vet. App. 238 (1999), 
the RO must issue a statement of case.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to ask the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
right leg complaints since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the current 
severity of the veteran's service-
connected varicose veins, scarring and 
any other right leg disability.  The 
claims folder must be available to, and 
reviewed by, the examiner prior to the 
requested study.  The examiner should 
specifically discuss all disability 
associated with the trauma the veteran 
sustained in service and the vein 
stripping he underwent in March 1974.  A 
complete rationale must be provided for 
any opinion expressed.  The examiner's 
report should be associated with the 
claims folder.

3.  The RO then should take appropriate 
steps in order to issue the veteran and 
his representative a Statement of the 
Case regarding the service connection 
issues.  The veteran and his 
representative should be advised of the 
requirements for perfecting the appeal 
and provided the opportunity to do so.  
Then, the RO should respond accordingly.  

4.  After undertaking any additional 
development deemed warranted, including 
obtaining any indicated medical 
examinations, the RO should review the 
issues on appeal.  Due consideration 
should be given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



